DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.

Claim Status
Claim 1 (Currently Amended)
Claims 4-11 (Original)
Claims 2-3 and 12-20 (Canceled)

Response to Arguments
Applicant’s amendment and arguments, filed on 01/29/2021, have been fully considered but are moot because the amendment has necessitated the new ground(s) of rejection presented in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Henrici (DE 102015201535 A1), in view of Elian (U.S. 2014/0170446).
Regarding claim 1, Henrici teaches in Fig. 1, an abnormality detector (title, abstract) for measuring deformation of an article (112 or 114) to detect an abnormality (abstract, lines 4-7) of the article (cell 112 with deformable wall 114; [0027]), the abnormality detector (title, abstract) comprising:
a sealed body (108) disposed in close contact with at least a part (104 where 108 in contact with 112 or 114) of an outer surface (122) of the article (112 or 114) while containing and sealing a predetermined fluid (106), the sealed body (108) having flexibility (flexible deformable portion 104 of sealed body 108 [0028], line 1); and
a sensor (pressure sensor 110 [0031]) configured to measure a change in pressure (abstract, lines 4-7) of the predetermined fluid (106) contained in the sealed body (108), accompanying deformation of the article (cell 112 with deformable wall 114; [0027]),
similar to Fig. 1 of the application).
Henrici does not explicitly teach (the sensor is disposed in contact with an outer surface of the sealed body) from outside of the sealed body.
However, Elian teaches the sensor (802, Fig. 8; [0036]) is disposed in contact with an outer surface (of 801, Fig. 8) of the sealed body from outside of the sealed body (88 of 880 sealed by flexible/expanded layer 801 at hole 82, Fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (the sensor is disposed in contact with an outer surface of the sealed body) from outside of the sealed body of Elian’s into Henrici’s, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (that is similar to Fig. 11 of the application).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Henrici (DE 102015201535 A1) and Elian (U.S. 2014/0170446), as applied above in claim 1, in view of Ishikawa (U.S. 2010/0195696).
Regarding claim 4, Henrici teaches in Fig. 1, the abnormality detector according to claim 1, in view of Elian. Henrici does not teach further comprising a temperature measurement unit configured to measure a temperature of the article.
Ishikawa teaches a temperature measurement unit (4, Fig. 1) configured to measure a temperature ([0003], abstract) of the article (8, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a temperature measurement unit configured to measure a temperature of the article of Ishikawa’s into Henrici’s, in view of Elian’s, in order to monitor thermal 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Henrici (DE 102015201535 A1) and Elian (U.S. 2014/0170446), as applied above in claim 1, in view of Carron (U.S. 2017/0002982).
Regarding claim 5, Henrici teaches in Fig. 1, the abnormality detector according to claim 1, in view of Elian, wherein the sensor (pressure sensor 110) detects… in addition to a non-periodic component (fluid component of 106 at normal temperature or not at high temperature) in the change in pressure (abstract, lines 4-7) of the predetermined fluid (106).
	Henrici does not teach a periodic component in a predetermined frequency region (in addition to a non-periodic component) in the change in pressure (of the predetermined fluid).
.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Henrici (DE 102015201535 A1) and Elian (U.S. 2014/0170446), as applied above in claims 1, and further in view of Oguma (U.S. 2015/0163958)
Regarding claim 6, Henrici teaches in Fig. 1, the abnormality detector according to claim 1, in view of Elian, wherein the predetermined fluid (106) is made of …. Henrici does not explicitly teach a flame-retardant substance.
Oguma teaches a flame-retardant substance ([0046], lines 1-2, 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a flame-retardant substance of Orguma’s into Henrici’s, in view of Elian’s, in order to prevent fire hazard.
Regarding claim 7, Henrici teaches in Fig. 1, the abnormality detector according to claim 6, in view of Elian, and further in view of Orguma, wherein the predetermined fluid (106) contains at least any one of an inert gas, a carbon dioxide gas, and a nitrogen gas ([0090], lines 5-6, [0091], last 3 lines [0039], lines 20; Orguma).
Regarding claim 8, Henrici teaches in Fig. 1, the abnormality detector according to claim 1, in view of Elian, wherein the sealed body (108) is made of … Henrici does not explicitly teach a flame-retardant substance.
Oguma teaches a flame-retardant substance ([0046], lines 1-2, 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a flame-retardant substance of Orguma’s into Henrici’s, in view of Elian’s, in order to prevent fire hazard.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Henrici (DE 102015201535 A1), Elian (U.S. 2014/0170446) and Ishikawa (U.S. 2010/0195696), as applied above in claims 4, further in view of Oguma (U.S. 2015/0163958).
Regarding claim 9, Henrici teaches in Fig. 1, the abnormality detector according to claim 4, in view of Elian, and further in view of Ishikawa. The combination does not explicitly teach wherein a thermal conductivity (of the predetermined fluid) is 0.1 W/(mK) or higher.
Oguma teaches a thermal conductivity is 0.1 W/(mK) or higher (abstract, last 2 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a thermal conductivity is 0.1 W/(mK) or higher of Orguma’s into Henrici’s, in view of Elian’s and further in view of Ishikawa’s, in order to assist in thermal conduction for temperature detection by sensor.
Regarding claim 10, Henrici teaches in Fig. 1, the abnormality detector according to claim 4, in view of Elian, and further in view of Ishikawa. The combination does not explicitly teach wherein a thermal conductivity (of the sealed body) is 0.1 W/(mK) or higher.
Oguma teaches a thermal conductivity is 0.1 W/(mK) or higher (abstract, last 2 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a thermal conductivity is 0.1 W/(mK) or higher of Orguma’s into Henrici’s, in view of Elian’s and further in view of Ishikawa’s, in order to assist in thermal conduction for temperature detection by sensor.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Henrici (DE 102015201535 A1) and Elian (U.S. 2014/0170446), as applied above in claims 1, and further in view of Field (U.S. 2013/0257382).
Regarding claim 11, Henrici teaches in Fig. 1, the abnormality detector according to claim 1, in view of Elian. Henrici does not explicitly teach a mobile device comprising the abnormality detector.
	Field teaches a mobile device comprising the abnormality detector (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a mobile device comprising the abnormality detector of Field’s into Henrici’s, in view of Elian’s, in order to provide an application device for protection.

Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2004/0247994, U.S. 2016/0064958, U.S. 2016/0296990, and U.S. 2008/0110267.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 





/DUNG V BUI/
Examiner, Art Unit 2859